Detailed Action
	This action is responsive to an original application filed on 1/12/2020 with acknowledgement that this application is a 371 PCT with a priority date of 7/18/2019 to CN201910649317.0. 
	Claims 1-10 are currently pending.  Claim 1 is an independent claim.  Claims 7 and 9 are withdrawn from further consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Spray Device Species I (Figs. 2-6) and Roller Sub-Species I in the reply filed on 9/9/2021 is acknowledged.
Claims 7 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/9/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/12/2020 was filed on the application filing date of 1/12/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
In Lines 1-2 of the Abstract, “capable of using in a production process” should be revised to “capable of being used in a production process” or something similar to ensure proper grammar. 
In Paragraph 0003 of the Specification, “whether those are energized or not” should be revised to “whether they are energized or not” to ensure proper grammar.
In Paragraph 0003 of the Specification, “refracted to generated” should be revised to “refracted to generate” to ensure proper grammar.
In Paragraph 0008 of the Specification, “enter hole” should be revised to “center hole” to correct an obvious scrivener’s error. 
In Paragraph 0011 of the Specification, “One ends of the pipes are connected to inlet ports of the nozzles” should be revised to “Ends of each pipe are connected to inlet ports of the nozzles” to ensure proper grammar. 
In Paragraph 0018 of the Specification, “caused by an individual nozzle is clogged” should be revised to “caused by an individual nozzle being clogged” to ensure proper grammar.
In Paragraph 0027 of the Specification, “encompass such as mechanical or electrical mountings” should be revised to “encompass things such as mechanical or electrical mountings” or something similar to ensure proper grammar. 
In Paragraph 0029 of the Specification, “a portion the ITO film” should be revised to “a portion of the ITO film” to ensure proper grammar.
In Paragraph 0031 of the Specification, “one of the eccentric hole 33” should be revised to “one of the eccentric holes 33” to ensure proper grammar.
In Paragraph 0031 of the Specification, “to performer a rotatable connection” should be revised to “to perform a rotatable connection” to ensure proper grammar.  
	The above are just examples of inconsistencies and problematic issues found in the disclosure and noted by the Examiner.  Applicant is advised to carefully review and amend the application to correct other deficiencies in the disclosure.  Appropriate correction is required.
Claim Objections
s 1, 4-5, 8, and 10 are objected to because of the following informalities: 
In Claim 1 Line 1, “capable of using in a production process” should be revised to “capable of being used in a production process” or something similar to ensure proper grammar.
In Claim 4 Lines 2-3, “the nozzles” should be revised to “the plurality of nozzles” to ensure proper antecedent basis.
In Claim 5 Line 3, “the top of the spray chamber” should be revised to “a top of the spray chamber” to ensure proper antecedent basis.
In Claim 8 Line 3, “the top of the spray chamber” should be revised to “a top of the spray chamber” to ensure proper antecedent basis.
In Claim 10 Line 1, “the nozzles” should be revised to “the plurality of nozzles” to ensure proper antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because Lines 1-3 state “A spray device capable of using in a production process of a liquid crystal display and disposed in a spray chamber, comprising an upper rack, a 
Claims 2-6, 8, and 10 depend on Claim 1, therefore Claims 2-6, 8, and 10 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for being indefinite because Claim 1 is indefinite.
Claim 3 is also indefinite because Lines 3-5 state “in response to the lower rack being synchronized with the upper rack to perform the reciprocating motion, a substrate between the lower rack and the upper rack is sprayed” and it is not clear if a substrate between the lower rack and upper rack is sprayed in direct response to the lower rack being synchronized with the upper rack, or if the lower rack can be synchronized with the upper rack to perform a reciprocating motion during spraying of a substrate that is located between the lower rack and upper rack.  There appears to be a translation error in Claim 3 Lines 3-5.  For the purpose of examination, based on the disclosure and drawings, Claim 3 Lines 3-5 will be interpreted to state “and a substrate between the lower rack and the upper rack is configured to be sprayed when the lower rack is synchronized with the upper rack to perform the reciprocating motion”. 
Claim 4 is also indefinite because Lines 2-3 state “wherein one ends of the pipes are connected to inlet ports of the nozzles in one-to-one correspondence” and it is not clear if only one end of one pipe of the plurality of pipes is connected to one inlet port of the nozzles or if one end of each pipe of the plurality of pipes is connected to one inlet port of each nozzle of the plurality of nozzles in one-to-one correspondence.  For the purpose of examination, Claim 4 Lines 2-3 will be interpreted to state “wherein 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over CN 103042004 A to Qiu (“Qiu”) in view of KR 20170019571 A to Oh Sang et al. (“Oh Sang”) and CN 206482860 U to Ma et al. (“Ma”).
As to Claim 1, Qiu discloses a spray device (See Annotated Fig. 1) capable of using in a production process of a liquid crystal display (See Machine Translation Page 1, “mechanism of on the capacitive touch screen etching demoulding production line ITO conducting film and glass plate”) and 
wherein the upper rack is movably mounted on a top of the spray chamber (See Machine Translation Page 2 “driving frame 1 vertically moves back and forth, glass plate on the frame 1 is except the walking reception sprays in the longitudinal direction like this, can also on width, back and forth walk and receive spray” it is understood that the frame is mounted on a top area of the demoulding production line), and at least one nozzle is arranged below the upper rack (See Machine Translation Page 2, it is understood that the sprinkling of the spray equipment is enabled by at least one nozzle arranged below the top portion of the frame); 
the connector is disposed on one side of the upper rack (See Annotated Fig. 1), and is rotatably connected to the eccentric wheel through a rocker (See Annotated Fig. 1); 
the motor is configured to drive the eccentric wheel to rotate (See Machine Translation Page 2 “the driven by motor eccentric wheel rotates”); 
wherein the eccentric wheel comprises: 
a center hole disposed at a center of the eccentric wheel (See Annotated Fig. 1), wherein a center shaft (See Annotated Fig. 1) is fixedly connected to the eccentric wheel through the center hole (See Annotated Fig. 1); and 
a connecting rod (See Annotated Fig. 1) fixedly mounted on an eccentric hole (See Annotated Fig. 1), wherein the rocker is sleeved on the connecting rod to realize a rotatable connection (See Annotated Fig. 1), and the connecting rod is configured to rotate with the eccentric wheel to drive the rocker to realize a reciprocating motion of the upper rack.

However, Oh Sang discloses a spray device (Machine Translation of Title “Apparatus for Spraying the Etching Liquid”) capable of using in a production process of a liquid crystal display (See Machine Translation Pages 1-2, spraying etching liquid is understood to be used in a production process of liquid crystal displays) and disposed in a spray chamber (Fig. 2 #C “Chamber”), the spray device comprising a frame (See Fig. 2, the frame comprises #121, #122, and #123 with #110 attached) with an upper rack (Fig. 2 #122 “upper second frame”), wherein the upper rack is movably mounted on a top of the spray chamber (See Fig. 2, Machine Translation Page 4 “the frame part 120 are horizontally moved “), and a plurality of nozzles (Fig. 3 #112 “nozzles”) are evenly arranged below the upper rack (See Figs. 2-5b).
Oh Sang discloses that having a plurality of nozzles evenly arranged below the upper rack to uniformly spray fluid onto an object being processed (Machine Translation Page 3 “The injection tube 114 is connected to an etchant supply line (not shown) so as to uniformly inject the etchant injected through the injection nozzle 112 onto the surface of the object to be etched”). 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have the spray device of Qiu use the frame of Oh Sang with the plurality of nozzles evenly arranged below the upper rack in order to uniformly spray fluid onto an object being processed. 
Regarding Claim 1, Qiu in view of Oh Sang as applied above does not disclose the eccentric wheel comprising a plurality of eccentric holes disposed on the eccentric wheel.
However, Ma discloses a spray device (Machine Translation of Title “water dropper”) comprising an eccentric wheel (Fig. 4 #112 “eccentric wheel”), the eccentric wheel comprising:

a plurality of eccentric holes (Fig. 4 #114 “eccentric orifice”) disposed on the eccentric wheel (See Fig. 4); and 
a connecting rod (See Fig. 4, the connecting rod is the part of #115 that goes into the eccentric hole) fixedly mounted on one of the eccentric holes (See Fig. 4), wherein a rocker (See Fig. 4, the rocker is part of #115 that is outside of the eccentric hole) is sleeved on the connecting rod (See Fig. 4) to realize a rotatable connection (See Fig. 4 and Machine Translation Page 15).
Ma discloses that configuring the eccentric wheel with a plurality of eccentric holes that the connecting rod can be fixedly mounted to allows for different amplitudes of rotation for the rotatable connection (See Machine Translation Page 15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the eccentric wheel of Qiu to include a plurality of eccentric holes, as taught by Ma, as doing so would allow the connecting rod to be fixedly mounted to different eccentric holes resulting in different amplitudes of rotation for rotatable connection and thus various spraying frequencies for the spray device as desired based on a particular liquid crystal display being produced.
As to Claim 2, in reference to the spray device of Qiu modified by the frame of Oh Sang and the plurality of eccentric holes of Ma as applied to Claim 1 above, Qiu further discloses wherein between the eccentric wheel and the motor, the spray device further comprises a gearbox (Fig. 1 #6 “reduction box” which is understood to be a gearbox), wherein one end of the gearbox is rotatably connected to the center shaft of the eccentric wheel by a first gear (See 
As to Claim 3, in reference to the spray device of Qiu modified by the frame of Oh Sang and the plurality of eccentric holes of Ma as applied to Claim 1 above, Oh Sang further discloses wherein the frame comprises a lower rack (Fig. 2 #122 “lower second frame”), wherein the plurality of nozzles are evenly arranged on an upper surface of the lower rack (See Figs. 2-5b), and the lower rack is fixedly connected to the upper rack (See Fig. 5a, the lower rack is connected to the upper rack by #123 “vertical connection frame”), and in response to the lower rack being synchronized with the upper rack to perform the reciprocating motion, a substrate (Figs. 5a-5b #S “etching object”) between the lower rack and upper rack is sprayed (See Machine Translation page 3).
As to Claim 4, in reference to the spray device of Qiu modified by the frame of Oh Sang and the plurality of eccentric holes of Ma as applied to Claim 1 above, Oh Sang further discloses wherein the upper rack further comprises:
a plurality of pipes (Fig. 3 #114 “injection tubes”), wherein one ends of the pipes are connected to inlet ports of the nozzles in one-to one correspondence (See Figs. 2-5b, it is understood that each nozzle #110 has an end portion of an injection tube connected to it); and 
a main pipe (Machine Translation Page 2 “etchant supply line”), wherein another ends of the plurality of pipes are connected to the main pipe (Machine Translation Page 3 ”injection tube 114 is connected to an etchant supply line (not shown) so as to uniformly inject the etchant injected through the injection nozzle 112 onto the surface of the object to be etched”).
As to Claim 5, in reference to the spray device of Qiu modified by the frame of Oh Sang and the plurality of eccentric holes of Ma as applied to Claim 1 above, Oh Sang further discloses wherein the upper rack further comprises at least one roller (Figs. 2-5b #131 “pinion gear”) 
As to Claim 6, in reference to the spray device of Qiu modified by the frame of Oh Sang and the plurality of eccentric holes of Ma as applied to Claim 5 above, Oh Sang further discloses wherein the roller is located at a lower surface of the upper rack (See Figs. 4a and 4b) and extends to both sides of the upper rack in the direction of the reciprocating motion (See Figs. 4a and 4b). 
As to Claim 8, in reference to the spray device of Qiu modified by the frame of Oh Sang and the plurality of eccentric holes of Ma as applied to Claim 1 above, Oh Sang further discloses wherein the upper rack further comprises a hinge bar (Fig. 5a #141 “guide member”), one end of the hinge bar is rotatably disposed on an upper surface of the upper rack (See Fig. 5a, the hinge bar moves in response to the rotating motion of #134, furthermore the hinge bar has bolts that it is secured to the upper rack with thus it is understood that removing one of the bolts can allow for rotation of the hinge bar relative to the upper rack, additionally the bolts of the hinge bar themselves are rotatable), and another end of the hinge bar is rotatably disposed on the top of the spray chamber (See Fig. 2, the guide bar #142 is at the top of the spray chamber and the hinge bar #141 moves along #142 in response to the rotating motion of #134, furthermore the guide bar #142 is a tube and it is understood that the hinge bar #141 can be rotated around the tube) so that the upper rack is capable of performing the reciprocating motion relative to the top of the spray chamber (See Fig. 2 and Fig. 5a, it is seen that the upper rack performs the reciprocating motion relative to the top of the spray chamber).    
As to Claim 10, in reference to the spray device of Qiu modified by the plurality of nozzles of Oh Sang and the plurality of eccentric holes of Ma as applied to Claim 1 above, Qiu . 

    PNG
    media_image1.png
    931
    1209
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752


/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        September 28, 2021